Filed with the U.S. Securities and Exchange Commission on February 27, 2014 1933 Act Registration File No.033-12213 1940 Act File No. 811-05037 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. [ X ] (Check appropriate box or boxes.) PROFESSIONALLY MANAGED PORTFOLIOS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(626) 914-7363 Elaine E. Richards, Esq. Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and Address of Agent for Service) Copy to: Domenick Pugliese, Esq. Paul Hastings LLP Park Avenue Tower 75 East 55th Street New York, NY 10022 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ X ] On February 28, 2014 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note: This Post-Effective Amendment No. 563 to the Registration Statement of Professionally Managed Portfolios (the “Trust”) is being filed to add the audited financial statements and certain related financial information for the fiscal period ended October 31, 2013 for one series of the Trust:Becker Value Equity Fund. Becker Value Equity Fund Retail Class:BVEFX Institutional Class:BVEIX PROSPECTUS February 28, 2014 1ifth Avenue, Suite 2185 Portland, OR97204 1-800-551-3998 www.beckervaluefunds.com The Securities and Exchange Commission has not approved or disapproved these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS Page SUMMARY SECTION 1 Investment Objective 1 Fees and Expenses of the Fund 1 Portfolio Turnover 2 Principal Investment Strategies 2 Principal Risks 2 Performance 3 Portfolio Management 4 Purchase and Sale of Fund Shares 5 Tax Information 5 Payments to Broker-Dealers and Other Financial Intermediaries 5 ADDITIONAL INFORMATION ABOUT THE FUND’S INVESTMENT OBJECTIVE, PRINCIPAL INVESTMENT STRATEGIES AND RELATED RISKS 6 Investment Objective 6 Principal Investment Strategies of the Fund 6 Principal Risks 7 Who May Want to Invest in the Fund 8 Portfolio Holdings Information 8 ADDITIONAL INFORMATION ABOUT MANAGEMENT OF THE FUND 8 Advisor 8 Portfolio Managers 9 ACCOUNT INFORMATION 9 SHAREHOLDER SERVICING FEES AND OTHER PAYMENTS 19 DISTRIBUTIONS AND TAXES 19 INDEX DESCRIPTIONS 20 FINANCIAL HIGHLIGHTS 21 PRIVACY POLICY 24 FOR MORE INFORMATION 25 Table of Contents - Prospectus SUMMARY SECTION Investment Objective The investment objective of the Becker Value Equity Fund (the “Fund”) is long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Retail Institutional Redemption Fees (as a percentage of the amount redeemed within 30 days of purchase) 1.00% 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Retail Institutional Management Fees 0.55% 0.55% Distribution (12b-1) Fees NONE NONE Other Expenses (including shareholder servicing plan fees of 0.25% for Retail Class) 0.45% 0.19% Acquired Fund Fees and Expenses 0.00% 0.00% Total Annual Fund Operating Expenses 1.00% 0.74% Fee Waiver/Expense Reimbursement -0.07% -0.06% Total Annual Fund Operating Expenses After Fee Waiver/ Expense Reimbursement(1)(2) 0.93% 0.68% (1) Becker Capital Management, Inc., (the “Advisor”) has contractually agreed to reduce its management fee and/or reimburse certain expenses (excluding brokerage fees and commissions; borrowing costs, such as (a) interest and (b) dividend expenses on securities sold short; taxes; any indirect expenses, such as Acquired Fund Fees and Expenses; and extraordinary litigation expenses) so that Total Annual Fund Operating Expenses After Fee Waiver/Expense Reimbursement do not exceed 0.93% for the Retail Class and 0.68% for the Institutional Class of each class’ respective average daily net assets (the “Expense Caps”).The Expense Caps will remain in effect at least through February28, 2015.The Agreement may be terminated at any time by the Board of Trustees upon 60days’ notice to the Advisor, or by the Advisor with consent of the Board.The Advisor is permitted, with Board approval, to be reimbursed for fee reductions and/or expense payments made in the prior three years.This reimbursement may be requested if the aggregate amount actually paid by the Fund toward operating expenses for the fiscal year (taking into account the reimbursement) does not exceed the Expense Caps. (2) The Total Annual Operating Expenses After Fee Waiver/Expense Reimbursement do not correlate to the Ratio of Expenses to Average Net Assets After Fees Waived/Recouped and Expenses Absorbed provided in the Financial Highlights Section of the statutory Prospectus, which reflects the operating expenses of the Fund and does not include Acquired Fund Fees and Expenses. Expense Example The Example below is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Caps for one year only).Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 year 3 years 5 years 10 years Retail Class $95 $311 $546 $1,218 Institutional Class $69 $231 $406 $913 1 Table of Contents - Prospectus Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual operating expenses or in the Example above, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 37.78% of the average value of its portfolio. Principal Investment Strategies The Fund employs a value strategy and invests primarily in common and preferred stocks whose market prices do not reflect their true values, as determined by the Advisor.The Advisor utilizes a bottom-up approach to stock selection, focusing on company fundamentals.The Advisor typically invests in companies with sound fundamentals that the Advisor believes are selling at discounted valuations and have low price-to-earnings (“P/E”) ratios.The Advisor primarily selects stocks of companies with market capitalizations exceeding $10billion, although the Fund invests in securities of companies of any size or market capitalization that present opportunities for value. The Fund strives to be fully invested at all times.Under normal circumstances, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities.Equity securities in which the Fund may invest include common stock and common stock equivalents (such as rights, warrants and convertible securities), equity exchange-traded funds (“ETFs”), preferred stock, and equity real estate investment trusts (“REITs”).The Fund may also invest up to 15% of its assets in foreign securities, including in emerging markets, through American Depositary Receipts (“ADRs”).The Advisor may sell a security for a variety of reasons, including, without limitation:(1)a security subsequently fails to meet the Advisor’s initial investment criteria; (2)an issuer specific event, such as an acquisition or recapitalization that changes the fundamental operations of the company; (3)upon comparative analysis, a new security is judged more attractive than a current holding; or (4)views change of the individual holdings as well as the general market. Principal Risks All investments involve risks, and the Fund cannot guarantee that it will achieve its investment objective.An investment in the Fund is not insured or guaranteed by any government agency.As with any mutual fund investment, the Fund’s returns and share price will fluctuate, and you may lose money by investing in the Fund.Below are some of the specific risks of investing in the Fund. ● Market Risk. The prices of the securities in which the Fund invests may decline for a number of reasons including in response to economic or political developments and perceptions about the creditworthiness of individual issuers or other issuer-specific events.The price declines of common stocks, in particular, may be steep, sudden and/or prolonged. ● Value Investing Risk.Value stocks may perform differently from the stock market as a whole, may be inexpensive for long periods of time, and may never realize their full economic value.This may cause the Fund to at times underperform equity funds that use other investment strategies. ● Management Risk.If the Advisor’s perception of the value of a company is not realized in the expected time frame, the Fund’s overall performance may suffer.The portfolio managers’ management practices, investment strategies, and choice of investments might not work to produce the desired results, and the Fund might underperform other comparable funds. 2 Table of Contents - Prospectus ● Small- and Mid-Cap Company Risk.Stocks of small- and mid-cap companies may be riskier than stocks of larger companies, because many of these companies are young and have a limited track record.Their securities may trade less frequently and in more limited volume than those of more mature companies.As a result, small and mid-cap stocks may be significantly more volatile than larger-cap stocks.Small and mid-cap companies also may lack the managerial, financial or other resources necessary to implement their business plans or succeed in the face of competition.It may be difficult to sell a small or mid-cap stock, and this lack of market liquidity can adversely affect the Fund’s ability to realize the market price of a stock, especially during periods of rapid market decline. ● Foreign Risk.Foreign securities involve increased risks due to political, social and economic developments abroad, as well as due to differences between U.S.and foreign regulatory practices.These risks are enhanced in emerging markets which are generally more volatile and less liquid. ● REIT Risk.REITs may be subject to certain risks associated with the direct ownership of real property, including declines in the value of real estate, risks related to general and local economic conditions, overbuilding and increased competition, increases in property taxes and operating expenses and variations in rental income. ● ETF Trading Risk.If the Fund invests in ETFs, it is subject to additional risks that do not apply to other mutual funds that do not invest in ETFs, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which the ETFs trade, which may impact a Fund’s ability to sell its shares of an ETF.If the Fund invests in ETFs, it will indirectly bear its proportionate share of any fees and expenses payable directly by the ETF.Therefore, the Fund would incur higher expenses, which may be duplicative, than if the Fund did not invest in ETFs. Performance The bar chart below shows how the Fund’s investment results have varied from year-to-year as represented by the performance of the Retail Class shares.The table below shows how the Fund’s average annual total returns compare over time to those of a value-style broad-based securities market index and secondary index provided to offer a broader market perspective.This information provides some indication of the risks of investing in the Fund.Past performance information is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available on the Fund’s website at www.beckervaluefunds.com. Effective at the close of business on August24, 2012, the Becker Value Equity Fund, a series of Unified Series Trust (the “Predecessor Fund”), reorganized into the Fund, a series of Professionally Managed Portfolios.Performance information shown prior to the close of business on August24, 2012 is that of the Predecessor Fund.Additionally, the Fund has adopted the Financial Statements of the Predecessor Fund. 3 Table of Contents - Prospectus Retail Class Annual Total Return (years ended December 31) Best Quarter: 2nd Quarter, 2009, 17.05% Worst Quarter: 4th Quarter, 2008, -21.87% Average Annual Total Returns(for the periods ended December 31, 2013) Becker Value Equity Fund 1 Year 5 Years 10 Years Since Inception (11/3/03) Retail Class Return Before Taxes 36.40% 17.42% 8.72% 9.36% Return After Taxes on Distributions 34.02% 16.67% 7.95% 8.59% Return After Taxes on Distributions and Sale of Fund Shares 22.50% 14.00% 6.96% 7.52% Institutional Class* Return Before Taxes 36.72% 17.7% 8.99% 9.63% Russell 1000® Value Index(reflects no deductions for fees, expenses and taxes) 32.53% 16.67% 7.58% 8.15% S&P 500®Index(reflects no deductions for fees, expenses and taxes) 32.39% 17.94% 7.41% 7.84% Retail Class shares commenced operations on November3, 2003.Institutional Class shares commenced operations on September2, 2011. *Performance shown prior to September 2, 2011, the inception of Institutional Class shares, reflects the performance of the Retail Class shares, adjusted to reflect Institutional Class expenses. After-tax returns are calculated using the historical highest individual federal marginal income tax rates in effect and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts (“IRAs”).The index returns presented above assume reinvestment of all distributions and exclude the effect of taxes and fees (if expenses and taxes were deducted, the actual returns of the Index would be lower). Portfolio Management Investment Advisor – Becker Capital Management, Inc. Portfolio Managers – The Advisor’s equity investment team is responsible for managing the Fund.The following members of the team are responsible for the day-to-day management of the Fund. 4 Table of Contents - Prospectus Name Title with Becker Capital Management Managed the Fund Since Robert Schaeffer Portfolio Manager and Analyst Inception (2003) Marian Kessler Portfolio Manager and Analyst 2005 Michael A. McGarr, CFA Portfolio Manager and Analyst Inception (2003) Steve Laveson Portfolio Manager and Analyst Inception (2003) Patrick E. Becker, Jr. Portfolio Manager and Analyst Inception (2003) Andy Murray, CFA Portfolio Manager and Analyst 2014 Purchase and Sale of Fund Shares Investors may purchase or redeem Fund shares on any business day by written request via mail (Becker Value Equity Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, or by telephone at 1-800-551-3998 (toll free).Investors who wish to purchase or redeem Fund shares through a broker-dealer should contact the broker-dealer directly.The minimum initial and subsequent investment amounts in the Fund are as follows: Account Types To Open Your Account To Add to Your Account Institutional Class Retail Class Tax Information The Fund’s distributions are taxable and are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan, IRA or 529 college savings plan.Tax-deferred arrangements may be taxed later upon withdrawal of monies from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank or trust company), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create conflicts of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 5 Table of Contents - Prospectus ADDITIONAL INFORMATION ABOUT THE FUND’S INVESTMENT OBJECTIVE, PRINCIPAL INVESTMENT STRATEGIES AND RELATED RISKS Investment Objective The Fund’s investment objective is to seek long-term capital appreciation.The Fund’s investment objective may be changed without shareholder approval upon at least a 60-day written notice to shareholders.There is no assurance that the Fund will achieve its investment objective. Principal Investment Strategies of the Fund The Fund strives to be fully invested at all times.Under normal circumstances, the Fund invests at least 80% of its assets (plus any borrowings for investment purposes) in equity securities.This investment policy may not be changed without at least 60 days prior written notice to shareholders.Equity securities in which the Fund may invest include common stock and common stock equivalents (such as rights, warrants and convertible securities), ETFs that invest primarily in equity securities, preferred stock, and equity REITs.The Fund may also invest up to 15% of its assets in foreign securities, including in emerging markets, through ADRs, which are receipts typically issued by a U.S. bank or trust company evidencing ownership of the underlying securities issued by a foreign company. The Fund employs a value strategy and invests primarily in common and preferred stocks of U.S. companies whose market prices do not reflect their true values as determined by the Advisor.The Advisor utilizes a bottom-up approach to stock selection, focusing on companies with sound fundamentals that are undervalued and trade at low price-to-earnings (“P/E”) ratios, but the Advisor does not invest exclusively in companies with low P/E ratios.Companies may be undervalued due to market or economic conditions, unfavorable developments affecting the company, temporary earnings declines, or other factors. The Advisor believes indicators of value include, without limitation, strong cash flow, excellent market position, competitive advantage, favorable prospects for growth, quality management, and a low risk profile.The Advisor also prefers significant management ownership of, or recent management investment in a company, since these factors are often indicative of management’s belief that the company has strong potential value.These indicators of value may produce buying opportunities at attractive prices compared to historical or market P/E ratios, book value, return on equity, or price/free cash flow.The Advisor believes that buying such securities at a price that is below their true worth may achieve greater returns for the Fund than those generated by paying premium prices for companies currently in favor in the market.The Fund will generally select stocks of companies with market capitalizations exceeding $10 billion although the Fund can invest in securities of companies of any size or market capitalization.Although the Fund primarily invests in large-cap companies, outstanding small- and mid-cap companies will not be excluded because of size if they present opportunities for value. The Fund will not seek to realize profits by anticipating short-term market movements.The Advisor intends to purchase securities only for the long-term.As a result, the Advisor believes the Fund will typically have a low turnover, which should help minimize short-term capital gains and postpone long-term capital gains.When the Advisor deems that changes will benefit the Fund, portfolio turnover will not be a limiting factor.While the Fund’s portfolio turnover will vary from year to year based upon market conditions and factors affecting the particular securities held in the portfolio, it is anticipated that the Fund’s average portfolio turnover will not exceed 50% annually.The Advisor may sell a security for a variety of reasons, including, without limitation:(1)a security subsequently fails to meet the Advisor’s initial investment criteria; (2)an issuer specific event, such as an acquisition or recapitalization that changes the fundamental operations of the company; (3)upon comparative analysis, a new security is judged more attractive than a current holding; or (4)views change of the individual holdings as well as the general market. 6 Table of Contents - Prospectus Cash Holdings and Temporary Defensive Positions.For temporary defensive purposes, the Fund may, from time to time, take temporary defensive positions that are inconsistent with the Fund’s principal investment strategies, in attempting to respond to adverse market, economic, political or other conditions.For example, the Fund may hold up to 100% of its assets in short-term U.S. government securities, ETFsthat do not invest primarily in equity securities, money market instruments, securities of other no-load mutual funds or repurchase agreements.To the extent consistent with the Fund’s principal strategies as described above, including its policy to invest at least 80% of its assets in equity securities during normal market conditions, the Fund may also invest in such instruments at any time to maintain liquidity or pending selection of investments in accordance with its investment strategies.Such instruments include convertible debt, money market funds, investment grade short-term money market instruments including U.S. government and agency securities, other fixed income securities, commercial paper, certificates of deposit, repurchase agreements, and other cash equivalents.By keeping some cash or cash equivalents, the Fund may be able to avoid realizing gains and losses from selling stocks when there are shareholder redemptions.As a result of engaging in these temporary measures, the Fund may not achieve its investment objective. Principal Risks All investments involve risks, and the Fund cannot guarantee that it will achieve its investment objective.An investment in the Fund is not insured or guaranteed by any government agency.As with any mutual fund investment, the Fund’s returns and share price will fluctuate, and you may lose money by investing in the Fund.Below are some of the specific risks of investing in the Fund. ● Market Risk.The prices of securities held by the Fund may decline in response to certain events taking place around the world, including those directly involving the companies whose securities are owned by the Fund; conditions affecting the general economy; overall market changes; local, regional or global political, social or economic instability; and currency, interest rate and commodity price fluctuations. ● Value Investing Risk.A company may be undervalued due to market or economic conditions, temporary earnings declines, unfavorable developments affecting the company and other factors, or because it is associated with a market sector that generally is out of favor with investors.Undervalued stocks tend to be inexpensive relative to their earnings or assets compared to other types of stock. However, these stocks can continue to be inexpensive for long periods of time and may not realize their full economic value. ● Management Risk.The Advisor’s value-oriented approach may fail to produce the intended results.If the Advisor’s perception of the value of a company is not realized in the expected time frame, the Fund’s overall performance may suffer. ● Small- and Mid-Cap Company Risk.Stocks of small- and mid-cap companies are more risky than stocks of larger companies.Many of these companies are young and have a limited track record.Their securities may trade less frequently and in more limited volume than those of more mature companies.As a result, small and mid-cap stocks may be significantly more volatile than larger-cap stocks.Small and mid-cap companies also may lack the managerial, financial or other resources necessary to implement their business plans or succeed in the face of competition.The prospects for a company or its industry may deteriorate because of a variety of factors, including disappointing operating results or changes in the competitive environment.It may be difficult to sell a small or mid-cap stock, and this lack of market liquidity can adversely affect the Fund’s ability to realize the market price of a stock, especially during periods of rapid market decline. ● Foreign Securities Risk.Foreign securities may experience more rapid and extreme changes in value than securities of U.S. companies because a limited number of companies represent a small number of industries.Foreign issuers are not subject to the same degree of regulation as U.S. issuers.Also, nationalization, expropriation or confiscatory taxation or political changes could adversely affect the Fund’s investments in a foreign company.ADRs do not eliminate all of the risks associated with direct investment in the securities of foreign issuers.The risks of foreign investing are of greater concern in the case of investments in companies located in emerging markets, which may exhibit greater price volatility and have less liquidity. 7 Table of Contents - Prospectus ● REIT Risk. When the Fund invests in REITs, it is subject to risks generally associated with investing in real estate, such as: (1)possible declines in the value of real estate, (2)adverse general and local economic conditions, (3)possible lack of availability of mortgage funds, (4)changes in interest rates, and (5)environmental problems.In addition, REITs are subject to certain other risks related specifically to their structure and focus such as: (a)dependency upon management skills; (b)limited diversification; (c)the risks of locating and managing financing for projects; (d)heavy cash flow dependency; (e)possible default by borrowers; (f)the costs and potential losses of self-liquidation of one or more holdings; (g)the possibility of failing to maintain exemptions from securities registration; and, (h) in many cases, relatively small market capitalization, which may result in less market liquidity and greater price volatility. ● ETF Risk.If the Fund invests in an ETF, it will indirectly bear its proportionate share of any fees and expenses payable directly by the ETF.Therefore, the Fund will incur higher expenses, which may be duplicative, than if the Fund did not invest in ETFs.In addition, the Fund may be affected by losses of the ETFs and the level of risk arising from its investment practices (such as the use of leverage by the ETFs).The Fund has no control over the investments and related risks taken by the ETFs in which it invests.ETFs also are subject to the following risks that do not apply to non-exchange traded funds:(1)an ETF’s shares may trade at a market price that is above or below their net asset value; (2)an active trading market for an ETF’s shares may not develop or be maintained; (3)the ETF may employ an investment strategy that utilizes high leverage ratios; or (4)trading of an ETF’s shares may be halted if the listing exchange’s officials deem such action appropriate, the shares are de-listed from the exchange, or the activation of market-wide “circuit breakers” (which are tied to large decreases in stock prices) halts stock trading generally. Who May Want to Invest in the Fund The Fund may be suitable for long-term investors who: ● Are seeking a fund with a value investment strategy; and ● Can tolerate the risks associated with common stock investments. Portfolio Holdings Information A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio securities is available in the Fund’s Statement of Additional Information (“SAI”). ADDITIONAL INFORMATION ABOUT MANAGEMENT OF THE FUND Advisor Becker Capital Management, Inc., 1ifth Avenue, Suite 2185, Portland, OR97204, www.beckercap.com, serves as investment advisor to the Fund.Becker has been providing portfolio management services since 1976.The Advisor utilizes a value-oriented investment style to provide equity and fixed income portfolio management to a select group of private wealth clients and institutional clients.As of December 31, 2013, Becker managed over $3.1billion in assets.The Advisor is 100% employee-owned. The Advisor is entitled to receive an annual fee equal to 0.55% of the average daily net assets of the Fund.The Advisor has contractually agreed to waive its fee and reimburse certain operating expensesof the Fund, but only to the extent necessary so that Total Annual Operating Expenses After Fee Waiver/Expense Reimbursement, excluding brokerage fees and commissions, borrowing costs (such as (a) interest expense and (b) dividends on securities sold short), any 12b-1 fees, taxes, any indirect expenses (such as fees and expenses of acquired funds),and extraordinary litigation expenses, do not exceed 0.93% and 0.68% of the average daily net assets of the Retail and Institutional class, respectively.The contractual agreement is in effect through at least February28, 2015.The waiver or reimbursement by the Advisor with respect to the Fund is subject to repayment by the Fund within the three fiscal years following the fiscal year in which that particular waiver or reimbursement occurred; provided that the Fund is able to make the repayment without exceeding the expense limitation in effect at the time of the waiver or reimbursement. The Fund’s annual report to shareholders for the fiscal year ended October31, 2013 contains information about the factors that the Board of Trustees considered in approving the Fund’s management agreement. 8 Table of Contents - Prospectus Portfolio Managers The Advisor’s equity investment team is responsible for making investment recommendations for the Fund.The Advisor’s portfolio managers and analysts have an average of more than 30 years industry experience, including more than 17 years with the Advisor. Portfolio Manager/Analyst Length of Service with the Fund Business Experience During the Past Five Years Robert Schaeffer Since Inception in 2003 Mr.Schaeffer joined the Advisor in 1984 and has over 37years experience as an investment professional.Prior to joining the Advisor, Mr. Schaeffer was at First Interstate Bank of Oregon, where he headed the Endowment and Charitable Funds Management Group and managed equity portfolios for private and institutional clients.He received a Bachelor’s degree in Economics from Willamette University. Marian Kessler Since 2005 Ms.Kessler joined the Advisor in 2004 and has over 31 years of experience as an investment professional.Prior to joining the Advisor, Ms. Kessler was a senior analyst and portfolio manager at IDS/American Express, Safeco Asset Mgt, and Crabbe Huson.She graduated Phi Beta Kappa and magna cum laude from Carleton College with a B.A. in English Literature.She received her MBA in Finance from Northwestern University’s Kellogg Graduate School of Management. Michael A. McGarr, CFA Since Inception in 2003 Mr.McGarr joined the Advisor in 1985 and has over 36 years of experience as an investment professional.Prior to joining the Advisor, Mr.McGarr was an equity analyst with Qualivest Capital Management, the investment subsidiary of U.S. Bancorp.Mr.McGarr spent a total of six years at US Bancorp, where he also gained experience as an auditor and a government bond trader.Mr.McGarr received a B.A. from Williams College and an M.B.A. from University of Virginia’s Darden Graduate School of Business Administration. Steve Laveson Since Inception in 2003 Mr.Laveson joined the Advisor in 1995 and has over 46 years of experience as an investment professional.Prior to joining the Advisor, Mr.Laveson was a senior analyst and portfolio manager with Crabbe Huson, Neuberger & Berman, Rosenkranz, Ehrenkrantz, Lyon & Ross and Montgomery Securities.He graduated with a B.S. in Chemical Engineering from Massachusetts Institute of Technology and a Master’s in Economics from University of California, Santa Barbara. Patrick E. Becker, Jr. Since Inception in 2003 Mr.Becker joined the Advisor in 1996 and has over 23 years of experience as an investment professional.Prior to joining the Advisor, Mr.Becker was Vice President for Grove Securities.Mr. Becker received a B.A. in Business Administration from the University of Portland. Andy Murray, CFA Since 2014 Mr. Murray joined the Advisor in 2013 and has over 14 years of experience as an investment professional.Prior to joining the Advisor, Mr. Murray most recently served as a senior member of the North American Equities team at Alliance Trust, PLC and covered a variety of industries.He received a M.A. from University of Edinburgh. The Fund’s SAI provides information about each portfolio manager’s compensation, other accounts managed by the portfolio managers, and the portfolio managers’ ownership of shares of the Fund. 9 Table of Contents - Prospectus ACCOUNT INFORMATION Description of Classes The following table lists the key features of the Fund’s Retail Class and Institutional Class shares. Retail Class Institutional Class Minimum Initial Investment Subsequent Minimum Investment Waiver/Reduction of Investment Minimums The Advisor may waive or reduce the initial or subsequent minimum investment amounts in certain circumstances. Although not limited to the list below, the Advisor may waive or reduce the initial or subsequent minimum investment amounts in any of following circumstances: ●
